DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Examiner notes that this is a corrected notice of allowance, no changes have been made to claims and only to reason of allowance below.

Reason for Allowance
Claims 1-16 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim of an electric discharge machining apparatus as claimed including a control device which calculates the values claimed, a temperature sensor  rattached to an upper portion, a middle portion, and a lower portion of the electric discharge machining apparatus, outputting a determination result to a user (as inferred by Paragraph 42 of the specifications) indicating a degree of whether the current temperature environment around the electric discharge machining apparatus is appropriate for achieving the desired machining accuracy according to differences in the comparing, and specifically the specific temperature indexes claimed wherein the specific temperature indexes are to be one of an average reference temperature change range, an average upper and lower temperature difference fluctuation range, or an average reference temperature change rate.
The closest prior art of record is previously cited Wwatanabe (US 20130325164 A1), Maekawa (US 20190235470 A1), Sakuraba (JP2004042260 A), and Jalluri (US 10088826 B2). Wwatanabe teaches an electric discharge machine with multiple temperature sensors, indexes for determining machining accuracy of the workpiece, values of temperature environment diagnostic indexes including values recommended for achieving desired machining accuracy comprising temperature and time variables, and outputting determination results indicating error. It does not teach the specific temperature indexes to be one of an average reference temperature change range, an average upper and lower temperature difference fluctuation range, or an average reference temperature change rate. These indexes where not found in the prior art of electric discharge machine and machining apparatuses. Maekawa teaches a plurality of machining tools wherein a temperature sensor is placed on each to detect if one of the temperature sensors is faulty. It does not teach that temperature sensors measure an average value of a maximum change range and thus does not teach the average reference temperature change range. Sakuraba teaches an average value of a maximum change rate of the reference temperature in a predetermined time through a time constant. It does not teach that this change rate is obtained by averaging the measured values over predetermined period and thus does not teach the average reference temperature change rate. Jalluri teaches measuring the temperature difference at each sensor in a predetermined period each day. It does not teach measuring the temperature difference between one sensor attached to the upper portion of the electric discharge machining apparatus and another sensor attached to the lower portion of the electric discharge machining apparatus and thus does not teach the average upper and lower temperature difference fluctuation range.

	Examiner notes that the notice of allowance was changed in response to applicant’s arguments (5/3/2022) for the sake of clarity, with which the examiner agrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763